 Case 3:20-cv-01336-M-BK Document 29 Filed 03/23/21                Page 1 of 1 PageID 186



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

KIMBERLY WALLER,                              §
    PLAINTIFF,                                §
                                              §
V.                                            § CASE NO. 3:20-CV-1336-M-BK
                                              §
THE SALVATION ARMY,                           §
     DEFENDANT.                               §
                                              §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions, and a

Recommendation on Defendant’s Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6) and

Brief in Support. Objections were filed, and the Court has made a de novo review of those

portions of the proposed Findings, Conclusions, and Recommendation to which objections were

made. The objections are overruled, and the Court accepts the Findings, Conclusions and

Recommendation of the United States Magistrate Judge. Defendant’s Motion to Dismiss

Pursuant to Fed. R. Civ. P. 12(b)(6) and Brief in Support is DENIED.

       SO ORDERED this 23rd day of March, 2021.
